Citation Nr: 0922223	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connect for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 until June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  A personal hearing was held before the 
undersigned Acting Veterans Law Judge in March 2009.

In a July 2008 VA Form 646, the Veteran's representative 
indicated that the Veteran had "amended/clarified his claim 
of PTSD to include mental health condition, not otherwise 
specified."  The Board interprets this as a new and separate 
claim for entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  As that issue is not 
in appellate status, it is referred to the RO for appropriate 
action.

FINDINGS OF FACT

The credible evidence of record does not indicate that the 
Veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an August 2008 before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for PTSD

The Veteran is claiming entitlement to service connection for 
PTSD.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See, Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The absence of any 
one element will result in the denial of service connection. 
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for post-traumatic stress disorder 
requires (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

A review of the record does not reveal medical evidence 
diagnosing the Veteran with PTSD.  VA medical records are 
negative for treatment or diagnosis of PTSD; records reflect 
treatment for adjustment disorder and depressive disorder.  A 
September 2007 VA nursing note reflects that a nurse 
performed a PTSD screen; the screening was deemed to be 
positive based on the Veteran's answers to a set of 
questions.  The Veteran was referred for further evaluation 
by the PTSD service.  

Thereafter, at a VA PTSD consultation in November 2007, a VA 
physician determined that the Veteran did not meet the 
diagnostic criteria for PTSD.  The only Axis I diagnosis was 
anxiety disorder, not otherwise specified (NOS).  

The Board notes that the Veteran is competent to give 
evidence about what he experiences; i.e. his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's reports of startle 
reactions to loud sounds and feelings of depression are found 
to be capable of lay observation and thus his statements to 
that effect constitute credible evidence.  However, the Board 
must also consider the competence of such evidence and it has 
not been shown that the Veteran possesses the requisite 
training or credentials needed to render a competent opinion 
as to medical diagnosis or causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Based on the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for PTSD is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


